DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 6, and 11, each claim recites pre-storing refrigerant. However, this limitation is indefinite as it is unclear at what juncture a storing of refrigerant would be considered to be a preliminary action and therefore the metes and bounds of the claims could not be readily ascertained by one of ordinary skill in the art. For examination purposes “pre-storing” refrigerant is presumed to mean that the refrigerant is maintained in a storage location prior to further use. 
	Regarding claims 1-5, 7-10, and 12-14, the claims are rejected due to dependence from rejected claims 1, 6, and 11.
Further regarding claims 1 and 10, it is unclear what is meant by the phrase “configured to define first-third pathways via a three-way valve and a fourth pathway”. Specifically, it is unclear how three pathways can be defined by a fourth pathway. For examination purposes the claim is presumed to mean that four pathways and a three-way valve are used in the lubrication assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth (US 6,176,092) in view of Alden (US 2010/0257880).
	As to claim 1, Butterworth teaches a chiller system (Figs. 3-6) comprising:
	a chiller comprising a compressor 12, a condenser 14, an expansion assembly 28, and an evaporator 16 in fluid communication with one another;
	a lubrication assembly operably coupled to the compressor 12, condenser 14, and evaporator 16 and configured to define first-third pathways via valves and a fourth pathway (Figs. 3-6);
	the first pathway 72 being configured for pumping refrigerant through the chiller, the second pathway 66 being configured for pre-storing refrigerant in the chiller, the 
	Butterworth does not explicitly teach using a three-way valve in the lubrication assembly or utilizing a controller to selectively engage one of the first-fourth pathways. However, Alden teaches that it is known to use three way valves 61/63 and a controller to adjust refrigerant charge in a chiller circuit (Fig. 2; paragraph 30). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Butterworth to utilize a three-way valve and controller as taught by Alden because it would provide a versatile flow control configuration capable of being easily modified by the user for optimal operation.
	As to claim 10, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Butterworth.

Examiner Note
Claims 2-9 and 11-14 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combinations of features. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763